DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites:
10.  A breathing half mask in accordance with claim 5, wherein the nose section and the chin section have one of a same filter material.

Claim 10 is indefinite because it is not clear what is meant by the phrase “one of.”  This phrase appears to introduce a list.  But only one item comes after it.  To overcome this rejection, claim 10 could be rewritten as:
10.  A breathing half mask in accordance with claim 5, wherein the nose section and the chin section have 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, 9, 10, 12–16, 19, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Facer et al., US 2008/0271737 A1.
Regarding claim 1, Facer discloses a flat-fold respirator 10, which protects a user against particles, odorous gases, and aerosols.  See Facer Fig. 1, [0049], [0059].  The respirator 10 reads on the claimed “breathing half mask.”  
The respirator 10 comprises three panels:  an upper panel 16, a central panel 18 and a lower panel 20.  See Facer Fig. 5, [0049].  The panels 16, 18, 20 read on the “plurality of mask sections.”  The upper panel 16 reads on the “nose section.”  Id. at Figs. 5, 6, [0050].  The perimeter 21 in this panel 16, where it engages a user’s face, is the “nose sealing line.”  Id. at [0049].  The lower panel 20 is the “chin section.”  Id. at Figs. 5 and 6, [0050].  The perimeter 21 in this panel 20 where it engages the user’s face is the “chin sealing line.”  Id. at [0049].  The middle panel 18 is the “mouth section.”  Id. at Figs. 5, 6, [0050].  This panel 18 is between upper and lower panels 16, 20.  Id.  The middle panel 18 defines a breathing space in the use state, as seen in Figure 6.
The respirator 10 is movable from a closed configuration (the “storage state”) to an open configuration (the “use state”) by unfolding the upper and lower panels 16, 20 about first and second lines of demarcation 24, 26.  See Facer Fig. 5, [0050].  
Each of the panels 16, 18, 20 has a filter material, because each of the panels 16, 18, 20 is made of material comprising the mask body 12, and the mask body 12 comprises a filter material.  See Facer Figs. 1–7, [0024], [0049].
The filter material of the upper panel 16 is different from the filter material of the other panels 18, 20.  This is because the upper panel 16 has a sinus region 40 comprising spot welds 42 that alter the intrinsic structure of the sinus region 40, increasing the pressure drop across the sinus region 40, compared to the rest of the mask body 12.  See Facer [0052].  Therefore, Facer teaches “the filter material of at least one of the mask sections being different from the filer material of at least another one of the mask sections.”  Note that the Applicant’s disclosure says that filter materials can differ from one another in terms of “breathing resistance.”  See Disclosure filed Mar. 20, 2019 (“Disclosure”) [0012].  Breathing resistance and pressure drop are synonyms.  
The upper panel 16 (the “nose section”) is connected to the middle panel 18 (the “mouth section”) at the line of demarcation 24.  See Facer Fig. 5, [0050].  The middle panel 18 is connected to the lower panel 20 (the “chin section”) at the line of demarcation 26.  Id.  The lines of demarcation 24, 26 read on the “connection sections.”  Note that the lines of demarcation are a fold, seam, weld line, bond line, stitch line or hinge line between the panels 16, 18, 20.  Id. at [0022].  The Applicant’s disclosure says that the connection sections 20 are formed by welded connections 21.  See Disclosure Fig. 2, [0034].

    PNG
    media_image1.png
    1053
    1614
    media_image1.png
    Greyscale


Regarding claim 3, in Facer, the filter material of the upper panel 16 differs from the filter material of the other panels 18, 20 in breathing resistance, sealing functionality and permeability to aerosols and particles, because the upper panel 16 has a higher pressure drop compared to the other panels 18, 20.  See Facer [0052].  The filter material of the upper panel 16 is thinner and denser than the filter material of the other panels 18, 20, because the upper panel 16 is compacted with a patterned anvil.  Id. at [0080].  The patterned anvil creates a different tactility and rigidity in the upper panel 16, compared to the other panels 18, 20. 
Regarding claim 4, in Facer, the filter material of each of the panels 16, 18, 20 has a layer structure, because the filter material can be manufactured from multiple layers of similar or dissimilar filter types.  See Facer [0059].  Any of the layers corresponds to the “at least one material layer.”  Id.  The layer structure of the panel 16 differs from the layer structure of the other panels 18, 20 in arrangement.  This is because the sinus region 40 of the panel 16 comprises spot welds 42 to alter the intrinsic structure of the filter material in this region 40, while the filter material of the other panels 18, 20 is not altered in this manner.  See Facer [0052].
Regarding claim 6, in Facer, the middle panel 18 (the “mouth section”) can comprise a stiffening layer that can be absent in the upper and lower panels 16, 20 (the “nose section” and the “chin section,” respectively).  See Facer [0057].  This stiffening layer will cause the thickness of the filter material in the middle panel 18 to be greater than the thickness of the filter material in the upper and lower panels 16, 20.   Note also that the thickness of the filter material in the upper panel 16 is less than the middle panel, because the filter material of the upper panel 16 is compacted with an anvil.  Id. at [0080].
Regarding claim 7, in Facer, the middle panel 18 (the “mouth section”) can comprise a stiffening layer that can be absent in the upper and lower panels 16, 20 (the “nose section” and the “chin section,” respectively).  See Facer [0057].  The absence of a stiffening layer in the upper and lower panels 16, 20 means that the filter material in these panels has a lower weight per unit area than the filter material in the middle panel, because the upper and lower panels 16, 20 have less filter material than the middle panel 18.
Regarding claim 9, in Facer, the filter material of the upper panel 16 (the “nose section”) has a higher breathing resistance than the filter material of the middle panel 18 (the “mouth section”).  See Facer [0052].  The filter material of the lower panel 20 (the “chin section”) has the same breathing resistance as the filter material of the middle panel 18.  Id.
Regarding claim 10, in Facer, the upper panel 16 (the “nose section”) and the lower panel 20 (the “chin section”) have the same filter material, because they are both constructed from the filter material of the mask body 12.  See Facer [0049].  Note also that the filter material in the upper panel 16 that is not in the sinus region 40 is the same as the filter material in the lower panel 20, because both filter material sections lack spot welds 42.  Id. at [0052].
Regarding claim 12, in Facer, the upper, middle and lower panels 16, 18, 20 are bonded to one another at the lines of demarcation 24, 26, because they are attached to one another at the lines of demarcation 24, 26.  See Facer Fig. 5, [0050].
Regarding claim 13, in Facer, the lines of demarcation 24, 26 form a folding area for a folding process, because the upper and lower panels 16, 20 rotate about the lines of demarcation 24, 26 to open and close the mask body 12.  See Facer Fig. 5, [0050].
Regarding claim 14, in Facer, the filter material of the upper, middle and lower panels 16, 18, 20 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].
Regarding claim 15, in Facer, the filter material of each panel 16, 18, 20 comprises nonwoven textile filter materials.  See Facer [0052].
Regarding claim 16, in Facer, the filter material of the middle panel 18 (the “mouth section”) is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].
Regarding claim 19, in Facer, the filter material of the upper, middle and lower panels 16, 18, 20 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].  The filter material of each panel 16, 18, 20 can also have a sorbent to remove odorous gases.  Id. at [0059].
Regarding claim 20, in Facer, as noted, the middle panel 18 reads on the “mouth section.”  See Facer Fig. 5, [0049].  The filter material of the middle panel 18 is a mechanical filter, because it physically captures particulate matter.  See Facer [0059].  The filter material can also be electrostatically charged using tribocharging.  Id. at [0060].  The filter material can also have a sorbent to remove odorous gases.  Id. at [0059].
Regarding claim 22, Facer teaches that the demarcation lines 24, 26 (the “connection sections”) can be a separate structure from the filter material, because the demarcation lines 24, 26 can be created by a weld line, bond line, stitch line or hinge line.  See Facer [0022].  This interpretation is consistent with the Applicant’s disclosure, because the connection sections 20 can be formed by a welded connection 21 between the sections 11, 12, 13.  See Disclosure Fig. 2, [0034].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Facer et al., US 2008/0271737 A1 in view of Jaganathan et al., US 2016/0175752 A1.
Regarding claim 2, the filter material of each of the panels 16, 18, 20 comprises nonwoven textile filter materials, because the mask body 12 comprises nonwoven fibrous layers.  See Facer [0007].
Facer differs from claim 2 because it fails to disclose a woven filter material in addition to the nonwoven material.
But the respirator 10 can comprise a stiffening layer located in all of the panels 16, 18, 20.  See Facer [0057].  The stiffening layer increases the stiffness of the panels.  Id.  
Jaganathan discloses a filter media that can be used in a facemask, where the filter media comprises a screen backing to provide further stiffness to the filter media.  See Jaganathan [0136], [0138].  Screen materials are woven.  It would have been obvious to use the screen material taught in Jaganathan as the material used in the stiffening layer in Facer, because this would merely represent the selection of a known material based on the suitability of its intended use.  See MPEP 2144.07.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Facer et al., US 2008/0271737 A1, alone, or in view of Walls et al., US 2011/0174158 A1.
Regarding claim 8, the filter material of the lower panel 20 (the “chin section”) has a weight per unit area of 15 to 100 g/m2 when this filter material is the electret BMF material described in [0060].  The range of 15 to 100 g/m2 overlaps with the claimed range of 20 to 100 g/m2, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).
Facer is silent as to the weight per unit area of the filter material in the upper panel 16 (the “nose section”) when it is compacted by the anvil.  Facer is also silent as to the weight per unit area of the filter material in the middle panel 18 (the “mouth section”) when it includes the stiffening layer.  Therefore, the reference does not provide enough information to teach filter material in these panels 16, 18 having the claimed basis weights.  Note that the term “basis weight” is synonymous with weight per unit area.
But the filter material used in each panel can have basis weight of around 15 to 100 g/m2.  See Facer [0060].  Also, basis weight is a result effective variable, because it impacts pressure drop, with pressure drop increasing with increased solidity.  See Walls [0096].  Basis weight is a common metric for solidity.  Id. at [0095].
It would have been obvious to use routine experimentation to determine the optimal basis weight of the filter material in the upper and middle panels 16, 18 to determine the optimal pressure drop.  See MPEP 2144.05(II) (obvious to use routine experimentation to optimize result effective variables).  A person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed ranges of a basis weight of 20 g/m2  to 100 g/m2 in the upper panel 16, and 40 g/m2 to 500 g/m2 in the middle panel 18, because the filter material used in each panel can have a basis weight between around 15 to 100 g/m2.  See Facer [0060].  Note that a person of ordinary skill in the art would have had a reasonable expectation of success in achieving the claimed basis weight range in the compacted sinus region 40 of the upper panel 16 (the “nose section”), for the reasons stated above.  But also note that the upper panel 16 contains filter material that is not compacted.  Id. at [0052].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Facer et al., US 2008/0271737 A1 in view of Weinberg, US 2009/0277451 A1.
Regarding claim 21, Facer teaches that the respirator 10 seals against the face of the wear at the perimeter 21 of the upper panel 16 (the “nose sealing line”) and the perimeter 21 of the lower panel 20 (the “chin sealing line”).  See Facer [0057].
Facer differs from claim 21 because if fails to disclose a coating arranged on the perimeter 21 that provides a seal during contact with the corresponding parts of a face of the user.
But Weinberg discloses a respiratory facial mask comprising an adhesive layer 8 around the perimeter, that seals the mask against the face of the user.  See Weinberg Fig. 6, [0060].  The adhesive layer 8 is beneficial because it prevents leakage around the mask.  Id. at [0011].
It would have been obvious to provide the adhesive layer 8 of Weinberg around the perimeter 21 of the respirator 10 in Facer to prevent leakage from the respirator.  With this modification, the adhesive layer 8 would read on the “coating” of claim 21.
Response to Arguments
35 U.S.C. 112(b) Rejections
The claim amendments are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 102(a)(1) and 103 Rejections
The Applicant argues the demarcation lines 24, 26 in Facer cannot correspond to the “connection sections” of claim 1, asserting that the demarcation lines 24, 26 are not separate structures from the mask sections 16, 18, 20.  See Applicant Rem. filed Aug. 30, 2022 (“Applicant Rem.”) 9.  The Applicant makes this argument asserting that the demarcation lines 24, 26 are merely geometric elements.  Id.  
The Examiner respectfully disagrees.  First, clam 1 does not require that the “connection sections” comprise a structure separate from “mask sections.”  Rather, claim 1 requires that the “connection sections” are where adjacent “mask sections” connect to one another.  This is because claim 1 says—“mutually adjacent mask sections being connected to one another by a connection at their respective connection sections.”  In Facer, the panels 16, 18, 20 (the “mask sections”) are connected to one another at the demarcation lines 24, 26.  This is because the demarcation lines 24, 26 are hinges that allow the upper and lower panels 16, 20 to move from an open to closed position.  See Facer Figs. 5, 8, [0050].  

    PNG
    media_image2.png
    1145
    1161
    media_image2.png
    Greyscale



Note also that the demarcation lines 24, 26 in Facer have a separate structure from the panels 16, 18, 20.  This is because the demarcation lines 24, 26 are folds, seams, weld lines, bond lines, stitch lines or hinge lines between the panels 16, 18, 20.  See Facer [0022].  The Applicant’s disclosure teaches that the connection sections 20 are created by welded connections 21 between the sections 11, 12, 13.  See Disclosure Fig. 2, [0034].  Therefore, because the demarcation lines 24, 26 can be a physical attachment between the panels, such as a weld, the demarcation lines 24, 26 are separate structure from the filter material of the panels 16, 18, 20, within the context of the Applicant’s disclosure.
The Applicant further argues that Facer fails to disclose that the filter materials of any of the two panels 16, 18, 20 (the “mask sections”) being different from one another.  See Applicant Rem. 9.
The Examiner respectfully disagrees.  The Applicant’s disclosure says that the filtering materials differ from one another in terms of a variety of features, including breathing resistance.  See Disclosure [0012].  The filter material in the sinus region 40 of the upper panel 16 has a greater pressure drop (i.e., breathing resistance) compared to the filter material of the other panels 18, 20.  See Facer [0052].  Therefore, the filter material in the upper panel 16 is different from the filter material in panels 18, 20.
With respect to claim 22, the Applicant argues that Facer does not disclose the demarcation lines 24, 26 being separate from the filter material, as claimed.  See Applicant Rem. 9, 10.
The Examiner respectfully disagrees.  The demarcation lines 24, 26 are separate structure from the filter material, because they are folds, seams, weld lines, bond lines, stitch lines or hinge lines between the panels 16, 18, 20.  See Facer [0022].  The Applicant’s disclosure teaches that the connection sections 21 are welded connections between the mask sections 11, 12, 13.  See Disclosure Fig. 2, [0034].  Therefore, because the demarcation lines 24, 26 can be a physical attachment between the panels, such as a weld, the demarcation lines 24, 26 are separate structure from the filter material of the panels 16, 18, 20, within the context of the Applicant’s disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,802,572 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776